
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 585
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2012
			Mr. Lance submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the centennial of the birth of
		  First Lady Patricia Nixon.
	
	
		Whereas Thelma Catherine “Pat” Ryan Nixon was born on
			 March 16, 1912, in Ely, Nevada, and was raised on a small truck farm in
			 southern California;
		Whereas a young person of tremendous courage and
			 determination, Mrs. Nixon worked her way through the University of Southern
			 California from which she was graduated cum laude in 1937;
		Whereas throughout the more than 25 years of public life,
			 people in the United States identified with Mrs. Nixon’s rise from poverty to
			 success as an embodiment of the American Dream;
		Whereas Patricia Ryan and Richard Nixon were married in
			 1940 and Mrs. Nixon campaigned with her husband as he was elected to the House
			 of Representatives in 1946 and 1948, to the United States Senate in 1950 and as
			 Vice President in 1952 and 1956;
		Whereas Mrs. Nixon traveled extensively throughout the
			 world, including to Asia, South America, and the Soviet Union, earning the
			 title Madame Ambassador, the first such President’s spouse to be
			 designated so;
		Whereas with the inauguration of Richard Nixon as the 37th
			 President of the United States in 1969, First Lady Patricia Nixon became our
			 Ambassador of Good Will, visiting South Vietnam, Africa, China, and earthquake
			 ravished Peru;
		Whereas First Lady Patricia Nixon encouraged volunteer
			 service in the spirit of people helping people, added 600
			 paintings and antiques to the White House collections, illuminated the White
			 House at night, and opened the White House gardens to the public; and
		Whereas Mrs. Nixon was a devoted daughter, spouse, mother
			 to daughters Tricia Nixon Cox and Julie Nixon Eisenhower, grandparent, and
			 friend: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes First Lady Patricia Nixon’s
			 influential role on the national and international stages;
			(2)remembers First Lady Patricia Nixon for her
			 devotion to family, her grace, and her perseverance; and
			(3)honors First Lady Patricia Nixon’s memory
			 on the centennial of her birth with the same spirit noted on her grave marker,
			 Even when people can’t speak your language, they can tell if you have
			 love in your heart..
			
